DETAILED ACTION
This action is responsive to the Amendments and Remarks received 06/17/2022 in which claims 2–4, 6, 7, and 10–15 are cancelled, claims 1, 8, and 9 are amended, and claim 16 is added as a new claim.
Response to Arguments
On page 8 of the Remarks, Applicant contends prior art Kim does not compensate for the alleged deficiencies but fails to explain.  Therefore, the arguments are unpersuasive of error.  From Examiner’s point of view, Kim directly teaches the features added by way of amendment to independent claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Examiner provides the following notes about claim interpretation, especially as it pertains to the claimed LFNST.  Examiner notes the following cited publications are Applicant’s own work published in the field, which Applicant would be hard-pressed to refute.  Koo et al., “Low Frequency Non-Separable Transform (LFNST), 2019 Picture Coding Symposium (PCS), Nov. 12–15, 2019, Ningbo, China.  Section III explains LFNST was formerly called RST and originally had 35 transform sets and 3 non-separable transform matrices per set.  Koo (US 2020/0322635 A1) explains non-separable secondary transform (NSST) is synonymous with reduced secondary transform (RST) or, at the very least, obvious in view of one another (¶ 0093).  The following is prior art not attributable to Applicant.  
Claims 1, 5, 8, 9, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lainema et al., “Wide Angular Intra Prediction for Versatile Video Coding,” 2019 Data Compression Conference (DCC), Snowbird, UT, 26–29 March 2019 (herein “Lainema”), Zhao (US 2020/0092555 A1) (herein “Zhao ‘555”), Zhao (US 2020/0007860 A1) (herein “Zhao ‘860”), and Kim (US 2021/0044808 A1).
Regarding claim 1, the combination of Lainema, Zhao ‘555, Zhao ‘860, and Kim teaches or suggests an image decoding method performed by a decoding apparatus, the method comprising:  obtaining intra prediction mode information (Lainema, Section 3:  teaches Wide Angular Intra Prediction (WAIP), which is a type of intra prediction that is utilized for non-square blocks to achieve wider angle intra prediction directions; Lainema, Section 3.2:  teaches intra prediction mode indices are coded in the bitstream (i.e., signaled); Examiner notes LFNST (a secondary transform) is equivalent to NSST (see explanation, supra); Zhao ‘555, ¶ 0029:  teaches “NSST is only applied to low frequency coefficients”; Zhao ‘555, ¶ 0032:  teaches a designated transform set for the NSST coding tool is specified by the intra prediction mode) and an LFNST index from a bitstream (Zhao ‘555, ¶ 0033:  teaches an NSST index is signaled); deriving an intra prediction mode for a current block based on the intra prediction mode information; deriving a modified intra prediction mode through intra prediction mode remapping based on wide-angle intra prediction being applied to the current block (Lainema, Section 1:  teaches wide angular intra prediction (WAIP) wherein the conventional intra prediction modes are replaced (remapped) to wide-angular prediction modes; Lainema, Section 3.2:  “The replaced modes are signaled using to original method and remapped to the indexes of wide angular modes after parsing.” (emphasis added)); determining an LFNST set comprising LFNST matrices based on the modified intra prediction mode (Zhao ‘555, ¶ 0032:  teaches a designated transform set for the NSST coding tool is specified by the intra prediction mode); selecting one of the LFNST matrices based on the LFNST set and the LFNST index (Zhao ‘555, ¶ 0033:  teaches an NSST index is signaled to identify which NSST in the set is selected); deriving transform coefficients for the current block based on the selected LFNST matrix; and deriving residual samples for the current block based on the transform coefficients (Zhao ‘555, ¶ 0029:  teaches the secondary transform (NSST) is applied between the primary transform and quantization; Zhao ‘555, ¶ 0003:  explains conventional knowledge regarding the process of encoding and decoding residuals (the by-product of prediction) through transforms and quantization wherein the transform unit (TU) is a transform block; see also Zhao ‘555, ¶ 0018:  teaching residuals subjected to transform; Examiner notes that in the decoding process is the inverse of the encoding process such that for decoding, transform coefficients are optionally subjected to inverse quantization, inverse secondary transform, inverse primary transform, yielding residuals that are added to predictions resulting in original (though often lossy) sample values), wherein the intra prediction mode information indicates any one of a planar mode (0), a DC mode (1), and directional modes 2 to 66 (Lainema, Section 2:  teaches planar, DC, and directional modes 0 to 66, respectively), wherein the modified intra prediction mode is derived to range from 67 to 80 (Kim, ¶ 0074:  teaches extended angular modes can be 67 to 76 or 67 to 80) based on a width of the current block being greater than a height of the current block (Lainema, Table 1:  teaches the width/height ratio informs the wide angle intra prediction mode; Lainema, Section 3.2:  teaches wide angular intra prediction modes are “only applied for non-square blocks”; Kim, ¶ 0060:  teaches that for blocks having a width greater than height, the publication labels it a “horizontal block”; Kim, ¶ 0071:  teaches horizontal blocks use extended modes 67 to 76 (or 67 to 80 in view of Kim, ¶ 0074)), wherein the modified intra prediction mode is derived to range from -1 to -14 based on the height of the current block being greater than the width of the current block (Kim, ¶ 0060:  teaches that for blocks having a height greater than width, the publication labels it a “vertical block”; Kim, ¶ 0071:  teaches vertical blocks use extended modes -10 to -1 (or -14 to -1 in view of Kim, ¶ 0074)), and wherein one of four LFNST sets is determined according to the intra prediction mode applied to the current block, and wherein an LFNST set in a case where the modified intra prediction mode ranges from 67 to 80 and an LFNST set in a case where the modified intra prediction mode ranges from -1 to -14 are the same (Zhao ‘860, ¶ 0103:  teaches modes 67 to 74 can be mapped to a single intra prediction mode 66 and modes -1 to -8 can be mapped to a single intra prediction mode 2; Zhao ‘555, Table 4:  teaches modes 2 and 66 are both mapped to the same transform set, i.e., set 2).
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lainema, with those of Zhao ‘555, because Zhao ‘860 explains a “coding tool X,” which includes NSST (Zhao, ‘860, ¶ 0104) can be easily combined with WAIP by mapping conventional intra prediction modes to the extended angle intra prediction modes so that NSST’s dependence on the signaled intra prediction mode is not jeopardized (Zhao ‘860, ¶ 0102).  In other words, Zhao ‘860 combines NSST and WAIP such that the skilled artisan would likewise be motivated to combine Lainema’s WAIP with Zhao ‘555’s NSST.  Furthermore, the combination would have been obvious in view of the common authorship among all three references.  This rationale applies to all combinations of Lainema, Zhao ‘555, and Zhao ‘860 used in this Office Action unless otherwise noted.
One of ordinary skill in the art, before the effective filing date of the claimed invention, would have been motivated to combine the elements taught by Lainema, Zhao ‘555 and Zhao, ‘860, with those of Kim, because Kim’s WAIP extension of the intra-directional modes to 67 to 80 or -14 to -1 represents nothing more than a mere combination of prior art elements, according to known methods, to yield a predictable result.  This rationale applies to all combinations of Lainema, Zhao ‘555, Zhao ‘860, and Kim used in this Office Action unless otherwise noted.
Regarding claim 5, the combination of Lainema, Zhao ‘555, and Zhao ‘860 teaches or suggests the image decoding method of claim 41, wherein the modified intra prediction mode is derived based on which of the height and width of the current block is greater, a ratio between the height and width of the current block, and the intra prediction mode (Lainema, Table 1:  teaches the width/height ratio informs the wide angle intra prediction mode; Lainema, Section 3.2:  “The replaced modes are signaled using to original method and remapped to the indexes of wide angular modes after parsing.” (emphasis added); Lainema, Section 1:  teaches wide angular intra prediction (WAIP) wherein the conventional intra prediction modes are replaced (remapped) to wide-angular prediction modes).
Regarding claim 8, the combination of Lainema, Zhao ‘555, Zhao ‘860, and Kim teaches or suggests the image decoding method of claim 1, wherein the LFNST index indicates whether an LFNST is applied and any one of the LFNST matrices comprised in the LFNST set (Zhao ‘555, ¶ 0033:  teaches an NSST index is signaled to identify which NSST in the set is selected wherein a value of zero indicates no NSST (LFNST)).
Claim 9 lists essentially the same elements as claim 1, but is drawn to the encoder rather that the corresponding decoder.  Therefore, the rejection of claim 1 applies to the instant claim.
Claim 16 lists essentially the same elements as claim 1, but is drawn to the resultant bitstream created by the claimed method (product-by-process).  Therefore, the rejection of claim 1 applies to the instant claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
X. Zhao, L. Li, Z. Li, X. Li and S. Liu, "Coupled Primary and Secondary Transform for Next Generation Video Coding", 2018 IEEE Visual Communications and Image Processing (VCIP), pp. 1-4, 2018.
X. Zhao, J. Chen, A. Said, V. Seregin, H. E. Egilmez and M. Karczewica, "NSST: Non-separable secondary transforms for next generation video coding", Picture Coding Symposium (PCS), pp. 1-5, 2016, 2016.
Lainema et al., “Wide Angular Intra Prediction for Versatile Video Coding,” 2019 Data Compression Conference (DCC), Snowbird, UT, 26–29 March 2019.
J. Lainema, “CE3: Wide-angle intra prediction,” Joint Video Exploration Team (JVET) of ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11, JVET-K0046, Ljubljana, SL, Jul. 2018.
M. Salehifar, M. Koo, J. Lim, S. Kim, “CE 6.2.6: Reduced Secondary Transform (RST)”, document JVET-K0099, Ljubljana, SI, Jul. 2018.
Koo (US 2020/0322635 A1) explains non-separable secondary transform (NSST) is synonymous with reduced secondary transform (RST), or at the very least obvious in view of one another (¶ 0093).
Koo et al., “Low Frequency Non-Separable Transform (LFNST), 2019 Picture Coding Symposium (PCS), Nov. 12–15, 2019, Ningbo, China.  Section III explains LFNST was formerly called RST and originally had 35 transform sets and 3 non-separable transform matrices.
Saxena et al., “On Secondary Transforms for Intra Prediction Residual,” 2012.  Section 3.2 teaches application of Secondary Transforms based on intra-prediction modes.
"ITU-T SG 16 WP 3 and ISO/IEC JTC 1/SC 29/WG 11", F. Racapé, G. Rath, F. Urban, L. Zhao, S. Liu, X. Zhao, et al., CE3-related: Wide-angle intra prediction for non-square blocks, Jul. 2018.
Salehifar (US 2020/0366935 A1) teaches the reduced secondary transform (RST) and teaches NSST has 35 sets of 3 NSST kernels (e.g. ¶ 0097).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J HESS/Primary Examiner, Art Unit 2481